October        10, 1975


The Honorable Ted Butler                                       Opinion No.   H- 714
Criminal District Attorney
County of Bexar                                                Re: Whether a writ of habeas corpus
San Antonio, Texas   78204                                     is available to a proposed patient
                                                               under an.order for protective   custody
                                                               pursuant to article 556lc-1,  V. T. C. S.

Dear Mr.      Butler:

     You have requested our opinion concerning whether a writ of habeas                         corpus
is available to a proposed alcoholic patient under an order for protective                      custody.

      Article 5561c,   section 9(c), V. T. C. S., provides that upon the filing of a
petition and a Certificate    of Medical Examination   for Alcoholism which states,
that it is:

                        the opinion of the examining physician that the
                        proposed patient is an alcoholic and because
                        of his alcoholism  is likely to cause injury to
                        himself or others if not immediately    restrained,
                        the Judge may order any health or peace officer
                        to take the proposed patient into protective    custody.             . . .


While   section 11 of article 5561~ recognizes the availability  of a writ of habeas
corpus   for one committed to the Texas Commistiion     on Alcoholism,    it contains no
provision which would authorize the issuance of a writ of habeas corpus for one
in protective   custody under section 9(c).

         However,   article   1,   section   12 of the Texas      Constitution   provides:

                            The’writ of habeas corpus is a writ of right,
                        and shall never be suspended.   The Legislature   shall
                        enact laws to render the remedy   speedy and effectual.

     In our opinion this provision of the Texas Constitution provides the remedy
of habeas corpus to persons held in protective  custody pursuant to article 5561c,




                                               p.    3068
The Honorable   Ted Butler   - page 2        (H-714)




section 9(c).    See Code Grim.    Proc. arts.  11.01 and 11.64;   Ex parte Ramzy, 424
S.W.2d 220 (TzSup.      1968); Ex parte Calhoun, 91 S.W.2d 1047 (Tex. Sup. 1936);
Strode v. Silverman,     217 S.W.2d 454 (Tex. Civ. App. --Waco    1949, writ ref’d).
Of course,    the issue at a habeas corpus hearing is the legality of the custody in-
volved.    Clark v. Matthews,    5 S.W.2d 221 (Tex. Civ. App. --San Antonio 1928, no
writ).

                               SUMMARY

                        A writ of habeas corpus is available to
                    a proposed alcoholic patient held under a
                    writ of protective custody.

                                        *Very          truly   yours,




                                             Attorney      General      of Texas


APPROVED:




Opinion Committee

jad:




                                        p.    3069